            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

CHRISTIE MATLOCK,                             )
                                              )
                          Plaintiff,          )
                                              )
vs.                                           )      Case No. CIV-18-515-R
                                              )
NANCY A. BERRYHILL, Acting                    )
Commissioner of Social Security               )
Administration,                               )
                                              )
                          Defendant.          )


                                       ORDER

      Before the Court is the Report and Recommendation of United States Magistrate

Judge Gary M. Purcell entered February 20, 2019. [Doc 25]. No objection to the Report

and Recommendation has been filed nor has an extension of time in which to object been

sought or granted. Therefore, the Report and Recommendation of the Magistrate Judge is

ADOPTED in its entirety and the decision of the Commissioner of Social Security

Administration is REVERSED and this case is REMANDED to the Social Security

Administration for further proceedings consistent with the Report and Recommendation.

      IT IS SO ORDERED this 14th day of March 2019.
